Citation Nr: 1701731	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  09-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE


Entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in May 2012 and September 2015, both of which times it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes mellitus.  The record reflects the Veteran reporting receiving treatment for diabetes mellitus by Dr. V. Gonzaba, a private physician.  Other than a note written on a prescription pad, there are no treatment records from that physician in the claim file.  As these records could contain information relevant to the Veteran's claim, they should be requested on remand.  Updated VA treatment records should also be requested. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records dating from July 2016 to the present and associate them with the claim file.  If no records exist, the claim file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to complete and return an appropriate authorization for Dr. V. Gonzaba of Gonzaba Medical Group, to obtain all treatment records from that provider relevant to the claim for diabetes.  After obtaining the completed release form, request all identified pertinent medical records.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




